Citation Nr: 1817798	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  17-10 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The probative evidence of record shows that the Veteran does not have a low back condition that is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a low back condition, diagnosed as degenerative arthritis of the spine, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the present case, VA's duty to notify was satisfied by way of a March 2014 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The Veteran has not identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. 1110, 1131 (2012); 38 C.F.R. 3.303(a) (2017).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Where a veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Arthritis is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).

Under 38 U.S.C. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Turning to the evidence of record, a November 1963 service treatment record shows that the Veteran reported injuring his back while handling a tank tow-bar.  He reported pain with bending or straightening up.  No muscle spasm was noted.  He was given three days of light duty and advised to apply heat to the lumbar region.  

Two weeks later, in December 1963, the Veteran was seen at sick call for a right leg contusion.  He did not mention low back pain.  

A February 1964 service treatment record shows that the Veteran reported low back pain at the L1-L2 region four inches to the right of the spine.  There was no significant spasm on the right as compared to the left.  The Veteran was able to bend over very easily and had no significant limitation of range of motion.  The Veteran's pain response while bending in various directions was noted to be "not what one would expect for the muscle group involved."  It was noted that "this is the second time [the Veteran] has reported to sick call when nothing significantly wrong could be found."  The impression was "malingerer r/o mild muscle spasm."  

During the Veteran's April 1964 discharge examination, he reported that his health was good, and he denied a change in health since his last examination.  He specifically denied swollen or painful joints and arthritis.  On the associated examination report, the Veteran's spine was evaluated as clinically normal.  In June 1964, the Veteran signed a statement indicating that there had been no changes in his health since his April 1964 examination. 

In a November 2013 statement, the Veteran reported that he injured his back in the Army and that he received treatment for his back in 1973 at the clinic where he worked.  He indicated that he did not have the 1973 records.  

A May 2014 nursing note shows that the Veteran reported chronic low back pain.  He indicated that he injured his back in the service and that it "came back in approximately the seventies."

The Veteran was afforded a VA examination in May 2014.  He reported that he injured his back in service while lifting items in the motor pool.  He indicated that he was unable to move due to back pain and that he was treated for three weeks.  He also reported that he had no further back complaints until the late 1960s and that he had a fall at work at Chrysler while working on the assembly line.  X-rays showed moderate degenerative disc changes and facet arthropathy at L4/L5 and L5/S1.  The examiner diagnosed the Veteran with degenerative arthritis of the spine and opined that it was less likely as not related to the in-service back injury and more likely due to the post-service work accident because there were no complaints documented after February 1964, to include during the Veteran's April 1964 discharge examination.  

In his March 2015 notice of disagreement, the Veteran asserted that the only time he injured his back was in service.  However, he also acknowledged that he reinjured his back after service, but indicated that it was "just [a] strain on the original service injury."  He also asserted that arthritis is associated with an injury spot and the only time he injured his back was in service.

As an initial matter, the record shows that the Veteran has been diagnosed with degenerative arthritis of the spine.  As such, the Board finds the current disability element is established.  Shedden v. Principi, 381 F.3d 1163, 1167.  Additionally, service treatment records show that the Veteran was treated for a back injury in service.  As such, there is evidence of an event, injury, or disease in service.  Accordingly, the issue turns upon whether there is evidence of a nexus between the in-service injuries and the present disability.  Id.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's currently diagnosed low back condition is related to his military service or is of service origin.

The May 2014 VA examiner's opinion is persuasive and probative evidence against the Veteran's claim of service connection for a low back condition.  The VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, physical examination, and acknowledgement of the Veteran's lay statements.  Moreover, the opinion is supported by a sufficient explanation and reference to pertinent evidence of record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale).  Furthermore, the conclusions are consistent with the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008) (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").  Specifically, the examiner concluded that the Veteran's current low back condition was not related to the in-service back injury because the Veteran did not endorse any ongoing back symptoms during his discharge examination in April 1964 and because the Veteran reported no further back complaints until the late 1960s after a fall at work.  

Although the VA examiner emphasized the length of time before the Veteran sought low back treatment after service, this does not render the opinion inadequate.  A VA examiner must consider the Veteran's lay statements regarding the incurrence of a disorder, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  However, here, as discussed above, the Veteran reported on multiple occasions that he did not experience back pain after service until the late 1960s or 1970s after a fall at work.  Overall, the May 2014 opinion was thorough, supported by explanation, and based on examination of the Veteran and review of the claims folder.  There is no contrary medical opinion of record.

The Board acknowledges the Veteran's assertions that his current low back condition is related to his in-service back injury.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a back condition falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed low back condition is related to his military service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current low back condition is related to his in-service back injury.

Furthermore, the evidence does not demonstrate that the Veteran suffered from arthritis or symptoms of arthritis during his period of active duty service or within one year following discharge, and the Veteran has not asserted that he experienced arthritis during service.  As noted above, the Veteran reported that he did not experience low back symptoms after service until a work related injury in the late 1960s or 1970s.  As such, presumptive service connection of a chronic disease or service connection based on a theory of continuity of symptomatology is not warranted.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

While the Board is sympathetic to the Veteran's claims, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's current low back condition and his military service.  Accordingly, the Board finds that the claim of entitlement to service connection for a low back condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back condition, to include degenerative arthritis of the spine, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


